DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 6-15 previously were withdrawn.  New claim 16 has been added.  Claims 1-3 have been canceled.  Claims 4, 5, and 16 are pending and under current examination.

Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 9/6/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	As to new claim 16 and the “wherein” clause in the last two lines of the claim, support is found in the specification as filed for the new claims particularly at paragraph [0007] where the lactone and/or peroxide content is disclosed to be within the range of 0.1 to 0.01 b.w. and at paragraph [0009] where the peroxide values are disclosed to be 0.0001 to about 0.01 or preferably about 0.001 to about 0.005 immediately after manufacturing.  It is noted that there is no single embodiment or example which demonstrates concurrent values within the ranges of lactone and peroxide recited in claim 16 or the same ranges; as such, the specification as filed is considered to disclose overlapping and relatively broad ranges but not criticality of the ranges claimed.
	All rejections of claims 1-3 are withdrawn in view of Applicant’s cancelation of these claims. 
	Applicant argues that alkanediols prepared by ring-opening alpha-olefins in the presence of water contain traces of byproducts, specifically malodour-causing lactones and peroxides.  Applicant asserts that the claimed product which is a specified 1,2-alkanediol shows “superior quality and improved stability and odour when compared with the products from the market”.  In reply, Applicant’s argument has been considered but is not persuasive to overcome the rejection of record since the cited art teaches all limitations previously claimed as addressed below in regard to claims 4 and 5.
	Applicant asserts on page 8 of Remarks that the aim of the present invention is not achieving higher purity in general but reducing the content of two specific groups of substance; Applicant concludes that the prior art does not teach this.  In reply, this argument is not persuasive with regard to the previously examined claims and the amended claims 4 and 5 since the prior art does teach purity overlapping with the instant required purity.
	Applicant asserts that changing the catalyst was not taught in the prior art.  Applicant concludes that it would not have been obvious to change or improve the purification process, namely changing the catalyst, to reduce the specified impurities.  Applicant argues that only by knowing which substances are responsible for “the odor deterioration” is it possible to explore and substitute alternative catalysts.  Applicant asserts at the bottom of page 9 of Remarks that column 10 metals surprisingly eliminate lactone and peroxide impurities.  Regarding the previously cited prior art reference, KR2015-0122854, Applicant notes decarbonylation is carried out in the presence of an Fe(III) salt, not the nickel, platinum, and/or palladium catalyst of the instant invention.  Applicant concludes that “the claimed 1,2-alkanediols possess distinction in kind, not merely in degree, over KR2015-0122854”.  In reply, this argument is not persuasive in regard to previously examined claims 4 and 5 since the claims are directed to a product which is a specified 1,2-alkanediol formula and not a process of making said 1,2-alkanediol.  The catalyst Applicant discusses only pertains to the method of making the product of claims 4 and 5 and not the product itself, further for the reasons detailed below.  The prior art teaches the claimed 1,2-alkanediol including purity as described in terms of lactone and peroxide contaminants.  Since the prior art teaches a 1,2-alkanediol as claimed having a purity of 99%, the prior art necessarily also teaches the claimed purity and/or upper limit of lactone and peroxide.
	At the top of page 10 of Remarks, Applicant notes that iron salts and ferrous metal are not equivalent and that to conclude would be [improper] hindsight and inadmissible.  In reply, the examiner understands Applicant’s point and has not stated and does not think that iron salts and ferrous metal are equivalent to one another; the examiner understands that an iron salt having an oxidation state of +2 or +3 is not equivalent to iron metal or iron with oxidation state of 0.
	Applicant asserts on page 10 of Remarks that the invention comprises two steps namely recognizing lactones and peroxides are responsible for odor quality and secondly discovering prevention of these undesired products by using the claimed decarbonylation step catalyst.  Further on pages 10 and 11, Applicant points to Examples 1-3 and specifically Example 3 in the instant application for demonstrating the method argued.  In reply, this argument is not persuasive because it is directed to limitations not claimed, method steps and not product claims as in the instant invention.  Moreover, the reason or motivation to modify the reference may suggest what the inventor has done, but for a different purpose, and it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.

Maintained Grounds of Rejection, Modified to Address Claim Amendments filed 9/6/2022
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 4 and 5 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by KR 2015 0122854 A (cited by Applicant in IDS dated 1/31/2020).
The instant claims are drawn to a 1,2-alkanediol of formula (I) as further specified in the claims.  It is noted that the specification as filed at paragraph [0007] defines “substantially free” as a purity of having less than 1% by weight of a lactone and/or peroxide presence., and “substantially free” was previously examined; as amended, the last two lines of claim 5 recite “wherein said 1,2-alkanediol has a lactone content of less than 1 wt-percent and a peroxide content of less than 1 wt-percent”.   
  Regarding claim 1, KR 2015 0122854 teaches the preparation of 1,2-hexanediol by providing a 1-hexene, adding formic acid and hydrogen peroxide and heating the mixture prior to treatment of the reaction product with catalytic amount of a decarbonylation catalyst and heating at reflux to decompose unreacted formate starting material.  See KR 2015 0122854 claims 1 and paragraphs [0025]-[0032] and Examples 1-3 in particular.  KR 2015 0122854 teaches that the diol product (1,2-hexandiol) has a purity by gas chromatography (GC) of greater than 99% and may be used in cosmetic formulations.  Therefore, KR 2015 0122854’s teaching of purity teaches a range of peroxide content and lactone content overlapping with the instantly claimed ranges.
	Further regarding claim 5, which recites product-by-process language, regarding this product-by-process language, the examiner directs applicant’s attention to MPEP 2113: even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production, if the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).”  Thus, it is applicant’s burden to provide evidence demonstrating the unobvious difference.  In the instant case, since the prior art teaches a product including the same or substantially the same purity as the product claimed, the catalyst used is considered pertaining to the method of production and not the product itself.  
	Accordingly, all product features are anticipated in the prior art as outlined above.

New Grounds of Rejection Necessitated by the Addition of New Claim 16
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the last two lines of the claim, it is recited that “wherein said 1,2-alkaneidol has a lactone content of 0.0001 to 0.001 wt.-percent and a peroxide content of 0.0001 to 0.001.  Limitations are not imported from the specification into the claim.  Does Applicant intend the peroxide content to be the specified numerical range with units of “weight percent” or parts per million, or a ratio, or what?  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2015 0122854 A (cited by Applicant in IDS dated 1/31/2020, previously cited) in view of EP0604840A2 (hereafter,“Hans-Juergen” et al., newly cited).
The instant claim is drawn to a 1,2-alkanediol of formula (I) wherein the 1,2-alkanediol is made by a specified process and has a lactone content of 0.0001 to 0.001 wt.-percent and a peroxide content of 0.0001 to 0.001.
  Regarding claim 1, KR 2015 0122854 teaches the preparation of 1,2-hexanediol by providing a 1-hexene, adding formic acid and hydrogen peroxide and heating the mixture prior to treatment of the reaction product with catalytic amount of a decarbonylation catalyst and heating at reflux to decompose unreacted formate starting material.  See KR 2015 0122854 claims 1 and paragraphs [0025]-[0032] and Examples 1-3 in particular.  KR 2015 0122854 teaches that the diol product (1,2-hexandiol) has a purity by gas chromatography (GC) of greater than 99% and may be used in cosmetic formulations.  Therefore, KR 2015 0122854’s teaching of purity teaches a range of peroxide content and lactone content very likely but not necessarily overlapping with the instantly claimed ranges.  As to steps “a” - “c”, which are not necessarily considered limiting since they are product-by-process steps, KR 2015 0122854 teaches reaction of 1-hexene, an olefin having 6 carbon atoms, with hydrogen peroxide and formic acid (see claims 6 and 7 of KR 20150122854).
Because KR 2015 0122854 does not teach that there is necessarily lactone content concentration and a peroxide content amount (see rejection above under 35 U.S.C. 112(b)), this rejection is made using obviousness rationale.  It is further noted that the product-by-process language is noted and addressed inasmuch as it is considered to be responsible for the particular 1,2-alkanediol product claimed, however the examination herein is limited to a product claim and not a method of making.  
Hans-Juergen cures this deficiency.  Hans-Juergen generally teaches a method for producing polyoxyalkylene glycol copolymers from polyoxyalkylene glycol formats by reacting the formic esters of polyoxyalkylene glycols or of polyoxyalkylene glycol copolymers in liquid phase in the presence of a heterogeneous catalyst (see abstract, in particular).  Hans-Juergen further teaches the state of the art with regard to decarbonylation of the polyoxyalkylene glycol formats wherein certain metals or compounds of the metals of subgroup VIII of the periodic table, i.e. iron, ruthenium, osmium, cobalt, rhodium, iridium, nickel, palladium and platinum, and rhenium or compounds of rhenium can be used as catalysts.  Hans-Juergen specified that preferably catalysts containing nickel, cobalt, palladium, ruthenium, and/or rhenium are used as heterogeneous catalysts wherein the catalytically active components may be used in various forms including individual metals in elemental form without further additives as decarbonylation catalysts, with Raney nickel, Raney cobalt, platinum sponge, palladiums sponge, or carbonyl iron powder being specifically named (see page 2/11 of translation, paragraphs 5 and 6 in particular).  Hans-Juergen further specifies that particularly preferred decarbonylation catalysts are palladium/rhenium and platinum-rhenium catalysts (see first full paragraph on page 3/11 of translation).  See also page 3/11 paragraph 5, which details the decarbonylation process.  Hans-Juergen teaches that this process provides polyoxyalkylene glycols economically, in good yield and in particular high purity with low color number from the polyoxyalkylene glycol formate in question.
Both KR 2015 0122854 and Hans-Juergen are directed to 1,2-alkanediol products including their stepwise manufacture.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute one of Hans-Juergen’s preferred or particularly preferred decarbonylation catalysts comprising nickel, palladium, or platinum for KR 20150122854’s iron-containing decarbonylation catalyst, with a reasonable expectation of success.  One would have been motivated based on Hans-Juergens’ specification of preferring and particularly preferring these components in a decarbonylation step the same or substantially the same as in the decarbonylation step of KR 20150122854.  One further would have been motivated to do so based on Hans Juergens’ teaching that using these catalytically active components advantageously allows precipitation and thereby removal of the catalyst after use (see page 3/11, second full paragraph of Hans Juergens). 
	Regarding this product-by-process language and specifically the catalyst selection wherein the catalyst of the instant invention differs from the catalyst of KR 20150122854 and is allegedly responsible for the purity of the claimed compound, assuming arguendo that KR 20150122854 alone does not teach a product which is at least substantially the same as the 1,2-alkanediol claimed (i.e., having lactone and peroxide exactly within the ranges recited in the last two lines of claim 16), the combination of references cited here is considered to meet the claim for the reasons detailed above.   This rejection is made using obviousness rationale instead of anticipation since it cannot be demonstrated that KR20150122854 necessarily includes lactone and peroxide in and only in amounts within the ranges recited in the last two lines of claim 16.  Further regarding the stepwise process of making the claimed compound, the examiner directs applicant’s attention to MPEP 2113: even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production, if the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).”  Thus, it is applicant’s burden to provide evidence demonstrating the unobvious difference.  In the instant case, since the prior art teaches a product including the same or substantially the same purity as the product claimed, the catalyst used is considered pertaining to the method of production and not the product itself.  It is further noted that as to steps “d” – “f”, to perform the decarbonylation after addition of the decarbonylation catalyst, Hans Juergens specifies heating to a range within the instantly claimed range, a step which would have had the claimed effect as well (see page 3/11, four paragraphs before “Examples” section begins).  Hans Juergens further specifies filtration for catalyst separation (see page 4/11, first paragraph prior to “Patent Citations”).  As such, the combination of cited references renders obvious the claimed product, its process of making, and therefore its lactone and peroxide content since a process’ results are inseparable from said process itself.
	
Conclusion
	No claim is allowed.
	Copending application no 17/277,805 is being monitored for double patenting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617